By the Court,

Cole, J.
The testimony offered on the hearing of the order to show-cause why the judgment should not be set aside, conclusively shows that Durand was the managing agent of the bank in such a sense as to render service of the summons upon him a good commencement of the suit against the bank. It is quite true that Durand swears that he was not the president, cashier, director or managing agent of the bank at the time the summons was served upon him. But when we see how he controlled the business of the bank, made out the reports which the law requires should be made to the comptroller in reference to its financial condition, employed attorneys to defend suits commenced against it, and in short appears to be the only person who exercises a general supervision over its affairs, we are disposed to differ with him as to the extent of his powers. We have no doubt he is what *274the law regards as a “ managing agent” of the corporation, and authorized to receive service of process.
The order refusing to set aside the judgment is affirmed.